                                                                             USDC SDNY
                                                                             DOCUMENT
                             UNITED STATES DISTRICT COURT                    ELECTRONICALLY FILED
                            SOUTHERN DISTRICT OF NEW YORK                    DOC #:
                                                                             DATE FILED: 3/9/2020
 US AIRWAYS, INC., FOR AMERICAN
 AIRLINES, INC., AS SUCCESSOR AND
 REAL PARTY IN INTEREST,
                                                     Civil Action No. l:11-cv-02725 (LGS)
                                                    SO ORDERED. The parties are advised that the Court
                        Plaintiff,                  retains discretion whether to afford confidential
                                                    treatment to any information subject to the Amended
                -against-
                                                    Protective Order -- even if filed under seal by the
 SABRE HOLDINGS CORPORATION;                        parties -- in Orders and Opinions.
 SABRE GLBL INC.; and
 SABRE TRAVEL INTERNATIONAL                         Dated: March 9, 2020
 LIMITED,                                                  New York, New York

                        Defendants.



                STIPULATION AND XXXXXXXXXXXX
                                [PROPOSED) PROTECTIVE ORDER

       Upon stipulation and agreement of the parties, through their undersigned counsel, IT IS

HEREBY ORDERED upon a finding of good cause, that in light of the passage of time since the

2016 trial and prior discovery period, the November 28, 2012 Amended Protective Order (Dkt.

No. 123) ("Amended Protective Order") is amended to allow two in-house counsel designees

from each party to access all of the material that the parties previously produced pursuant to the

Amended Protective Order. US Airways designates Bruce Wark and Donald Broadfield, Jr.

Sabre designates Aimee Williams-Ramey and Jane Ann Neiswender. These designations are

effective immediately upon entry of this order.
By:                                               By:

Andrew J. Frackm                                  Chris Lind
Edward N. Moss                                    Andrew MacNally
Mia N. Gonzalez                                   BARTLIT BECK LLP
O'MELVENY & MYERS LLP                             Chicago, IL 60654
7 Times Square                                    Phone: (312) 494-4400
New York, NY 10036                                Fax: (312) 494-4440
Phone: (212) 326-2000                             chris.lind@bartlitbeck.com
Fax: (212) 326-2061                               andrew.macnally@bartlitbeck.com
Email: afrackman@omm.com
      emoss@omm.com
      mgonzalez@omm.com
                                                  Karma M. Giulianelli
                                                  Sean C. Grimsley
Ian Simmons (admitted pro hac vice)               Jason C. Murray
Katrina M. Robson (admitted pro hac               Joe Doman
                                                  BARTLIT BECK LLP
vice)
                                                  1801 Wewatta Street, 12th Floor
O'MELVENY & MYERS LLP
                                                  Denver, Colorado 80202
1625 Eye Street, NW                               Phone: (303) 592-3100
Washington, DC 20006                              Fax: (303) 592-3140
Phone: (202) 383-5300                             karma.giulianelli@bartlitbeck.com
Fax: (202) 383-5414                               sean.grimsley@bartlitbeck.com
Email:isimmons@omm.com                            jason.murray@bartlitbeck.com
      krobson@omm.com                             joe.doman@bartlitbeck.com

Counsel for Plaintiff US Airways, Inc.,           Counsel for Defendants Sabre Holdings
for American Airlines, Inc., as Successor         Corporation, Sabre GLBL Inc., and Sabre
and Real Party in Interest                        Travel International Limited




SO ORDERED, this_ day of _ __ _ _ 2020.




                                                  Lorna G. Schofield
                                                  United States District Judge




                                            -2-
By:                                         By:

Andrew J. Fraclan                           Chris Lind
Edward N. Moss                              Andrew MacNally
Mia N. Gonzalez                             BARTLIT BECK LLP
O'MELVENY & MYERS LLP                       Chicago, IL 60654
7 Times Square                              Phone: (312) 494-4400
New York, NY 10036                          Fax: (312) 494-4440
Phone: (212) 326-2000                       chris.lind@bartlitbeck.com
Fax: (212) 326-2061                         an drew.macnally@bartlitbeck.com
Email: afrackman@omm.com
      emoss@omm.com
      mgonzalez@omm.com
                                            Karma M. Giulianelli
                                            Sean C. Grimsley
Ian Simmons (admitted pro hac vice)         Jason C. Murray
Katrina M. Robson (admitted pro hac         Joe Doman
                                            BARTLIT BECK LLP
vice)
                                            1801 Wewatta Street, 12th Floor
O'MELVENY & MYERS LLP
                                            Denver, Colorado 80202
1625 Eye Street, NW                         Phone: (303) 592-3100
Washington, DC 20006                        Fax: (303) 592-3140
Phone: (202) 383-5300                       kanna.giulianelli@bartlitbeck.com
Fax: (202) 383-5414                         sean.grimsley@bartlitbeck.com
Email:isimmons@omm.com                      jason.murray@bartlitbeck.com
       krobson@omm.com                      joe.doman@bartlitbeck.com

Counsel for Plaintijf US Airways, Inc.,     Counsel for Defendants Sabre Holdings
for American Airlines, Inc., as Successor   Corporation, Sabre GLBL Inc., and Sabre
and Real Party in Interest                  Travel International Limited




SO ORDERED, this_ day of _ _ _ _ _ 2020.




                                            Loma G. Schofield
                                            United States District Judge
